DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Gaudron et al.	USPAP 2011/0014007 A1

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  in claim 1, line 11 and claim 16, line 6; states “…to the section portion”, Examiner believes it should state, “…to the second portion”.  Appropriate correction is required.

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudron et al. (USPAP 2011/0014007 A1).

Regarding claim 1, Gaudron discloses a fastener (abstract) comprising: 
a head (12): 
a shank (14) connected to the head (12), the shank (14) including:
a first portion (see illustration 1a in below) having a substantially constant diameter (fig. 2) along a length of the shank (14),
a second portion (see illustration 1a below) having a substantially constant diameter (fig. 2) along the length of the shank (14), wherein the first portion (see illustration 1a below) is closer to the head (12) than the second portion (see illustration 1a below),
a third portion (see illustration 1a below) between the first portion (see illustration 1a below) and the second portion (see illustration 1a below), the third portion (see illustration 1a below) having a diameter that decreases (fig. 2) along the length of the shank (14) from the first portion (see illustration 1a below) to the section portion (see illustration 1a below); and
a first helical thread formation (18) on the second portion (see illustration 1a below) and on the third portion (see illustration 1a below), wherein a diameter of the first helical thread formation (18) on the third portion (see illustration 1a below) includes a first diameter adjacent to a first end (24) of the third portion (see illustration 1a below) and a second diameter adjacent to a second end (fig. 2) of the third portion (see illustration 1a below), the first diameter (fig. 2) being less than the second diameter (fig. 2) such that the diameter of the first helical thread formation (18) increases along the length (fig. 2) of the shank (14) in a direction from the first portion (see illustration 1a below) to the second portion (see illustration 1a below).

    PNG
    media_image1.png
    309
    598
    media_image1.png
    Greyscale


Regarding claim 2, Gaudron discloses the fastener of claim 1, wherein the diameter of the first helical thread formation (18) is substantially constant (fig. 2) on the second portion (see illustration 1a in claim 1).

Regarding claim 3, Gaudron discloses the fastener of claim 1, which includes a second helical thread formation (20) on the second portion (see illustration 1a in claim 1).

Regarding claim 4, Gaudron discloses the fastener of claim 1, which includes a second helical thread formation (20) on the second portion (see illustration 1a in claim 1) and on the third portion (see illustration 1a in claim 1).

Regarding claim 5, Gaudron discloses the fastener of claim 4, wherein a diameter of the second helical thread formation (20) is less than the diameter (fig. 2) of the first helical thread formation (18).

Regarding claim 6, Gaudron discloses the fastener of claim 1, which includes a plurality of second helical thread formations (20) on the shank (14) between (fig. 2) the first helical thread formation (18). 

Regarding claim 7, Gaudron discloses the fastener of claim 6, wherein diameters (fig. 2) of the plurality of second helical thread formations (20) are less than the diameter (fig. 2) of the first helical thread formation (18).

Regarding claim 8, Gaudron discloses the fastener of claim 1, wherein the first helical thread formation (18) is formed with a plurality of spaced apart asymmetrical grooves (32) each defined by a first straight cutting edge (¶ [0014]); “v-shaped”) and a second edge (¶ [0014]); “v-shaped”) that intersect along an intersection line (28).

Regarding claim 9, Gaudron discloses the fastener of claim 8, wherein for each of the plurality of spaced apart asymmetrical grooves (32), the first straight cutting edge and the second edge intersect at an acute angle (¶ [0014]); “v-shaped”).

Regarding claim 11, Gaudron discloses the fastener of claim 1, wherein the second portion (see illustration 1a in claim 1) of the shank (14) includes a tip (40).

Regarding claim 12, Gaudron discloses a fastener (abstract) comprising:
a head (12):
a shank (14) connected to the head (12): and
a first helical thread formation (18) on the shank (14) and formed with a plurality of spaced apart asymmetrical grooves (32) each defined by a first straight cutting edge (¶ [0014]); “v-shaped”) and a second edge (¶ [0014]); “v-shaped”) that intersect along an intersection line (28).

Regarding claim 13, Gaudron discloses the fastener of claim 12, wherein for each of the plurality of spaced apart asymmetrical grooves (32), the first straight cutting edge and the second edge intersect at an acute angle (¶ [0014]); “v-shaped”).

Regarding claim 15, Gaudron discloses the fastener of claim 12, wherein each of the plurality of spaced apart asymmetrical grooves (32) are identically configured (fig. 5).

Regarding claim 16, Gaudron discloses the fastener of claim 12, wherein the shank (14) includes a first portion (see illustration 1a in claim 1) having a substantially constant diameter (fig. 2) along the length of the shank (14), a second portion (see illustration 1a in claim 1) having a substantially constant diameter (fig. 2) along the length of the shank (14), and a third portion (see illustration 1a in claim 1) between the first portion (see illustration 1a in claim 1) and the second portion (see illustration 1a in claim 1), the third portion (see illustration 1a in claim 1) having a diameter (fig. 2) that decreases along the length of the shank (14) from the first portion (see illustration 1a in claim 1) to the section portion (see illustration 1a in claim 1).

Regarding claim 17, Gaudron discloses the fastener of claim 16, wherein a diameter (fig. 2) of the first helical thread formation (18) on the third portion (see illustration 1a in claim 1) of the shank (14) increases along a length of the shank (14) in a direction from the first portion (see illustration 1a in claim 1) to the second portion (see illustration 1a in claim 1).

Regarding claim 18, Gaudron discloses the fastener of claim 12, which includes a second helical thread formation (20) extending from the shank (14).

Regarding claim 19, Gaudron discloses the fastener of claim 12, wherein a diameter (fig. 2) of the second helical thread formation (20) is less than the diameter (fig. 2) of the first helical thread formation (18).

Regarding claim 20, Gaudron discloses the fastener of claim 12, which includes a plurality of second helical thread formations (20) between the first helical thread formation (18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd